Citation Nr: 1508567	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  08-13 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for residuals of right ankle sprain with arthritis, from April 2, 2012, forward.

2. Entitlement to a disability rating in excess of 20 percent for residuals of left ankle sprain with arthritis, from April 2, 2012, forward.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2012, the Board remanded the claims for additional development. Subsequently, in July 2013, the Board denied disability ratings in excess of 10 percent prior to April 2, 2012, and awarded disability ratings of 20 percent but no greater, from April 2, 2012, forward, for the right and left ankle disabilities. 

The Veteran appealed the July 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By a June 2014 Order, the Court granted a May 2014 Joint Motion for Partial Remand, vacating the part of the Board's decision denying disability ratings in excess of 20 percent from April 2, 2012 for the right and left ankle disabilities and remanding these claims to the Board for further development and readjudication in compliance with the Joint Motion.

In September 2014, the Board remanded the claims for additional development.  That development had been completed, and the case subsequently returned to the board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to a disability ratings in excess of 20 percent for residuals of left and right ankle sprains with arthritis, from April 2, 2012, forward.  

In the instant case, the Veteran was afforded a VA examination in October 2014, after the Joint Motion and Board's September 2014 remand.  In the examination report, the examiner opined that the previous diagnosis of ankylosis was erroneous.  The examiner noted that the Veteran did not have any ankylosis, and in doing so, noted the bilateral ankle x-ray did not show radiological evidence to support presence of ankylosis.  The examiner relied on x-rays from March 2007 in formulating her conclusion.  The examiner also noted in the remarks section that the Veteran had recently submitted a letter from his primary care physician, Dr. C.R., in August 2014; however, the letter was not uploaded to the system at the time of the examination, and therefore, was not reviewed. 

In the letter by Dr. C.R. (received in September 2014), it was noted that the Veteran's symptoms had worsened over the past several years, and, "[the Veteran's] xrays done in the past reveal degenerative or traumatic arthritis of the ankles with ankylosis."  It is unclear if Dr. C.R. was relying on relevant records that the October 2014 examiner did not review, or he was relying on the March 2007 x-ray referenced in the October 2014 VA examination report.  Moreover, the March 2007 x-ray report is not associated with the claims file.

Due to the inconsistency in the two findings potentially regarding the same radiograph that is missing from the claims file, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral ankle condition, including where the March 2007 x-ray (mentioned in the April 2012 and October 2014 VA examinations) was taken.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding records with the claims file.  

A letter should be sent to Dr. C.R. asking for clarification of his May 2014 letter-received in September 2014. Specifically, the doctor is to be asked which x-rays or studies indicated ankylosis.  

2.  Based on the Veteran's response to the above, contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding VA treatment records.  A search should be conducted to see if x-rays were taken at the VA Medical Center in Biloxi in connection with the Veteran's March 2007 VA examination; if so, the report of that x-ray should be associated with the claims file. 
 
3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the nature and severity of his bilateral ankle disabilities, to include the presence and severity of any ankylosis.  The examiner should specifically note whether or not the Veteran has ankylosis in either ankle and whether or not the Veteran has fibrous ankylosis in either ankle.  Any ankylosis or fibrous ankylosis should be fully described.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Specifically, new x-rays of the Veteran's ankles should be performed.  The examiner must review the claims file.  The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case and what additional evidence would be needed before an opinion could be offered.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



